DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 
Response to Amendment
Receipt is acknowledged of the amendment filed 6/22/2022.  Claims are not amended and claims 10-16 and 18 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brainard et al. (US PG Pub. 2003/0105964; hereinafter Brainard; previously cited) and US PG Pub. 2002/0141621 to Lane (hereinafter Lane) and US Pat. No. 5,585,787 to Wallerstein (previously cited).
Regarding claim 10, Brainard discloses a payment device (user authentication device 120, Fig. 1) comprising: a credit card number (an authentication code 590A, Fig. 4; para [0074-0084]); a battery (“a smaller device with a display and battery” or a laptop embodiment; para [0025]); a processor operable to change said credit card number based on a time signal (“The authentication device 520 includes a dynamic value function 532. The current time is supplied to the dynamic value function 532 by a clock 505 in the terminal 540. The dynamic value function 532 changes the dynamic value 522 once each time interval.”, Fig. 4; para [0074-0084]); a memory (the user authentication device 120 includes a microprocessor with on-board memory, a power source, and a small LCD display; para [0025,0074]); an electronic device (processor; [0025,0074]) operable to communicate information stored in said memory to a reader (device interface 116; para [0025,0074-0084]), wherein said communicated information includes said credit card number (an authentication code 590A; [0074-0084]), and wherein said credit card number changes (para [0074-0084]).
Brainard discloses at least a portion of communicated information (“The authentication device 520 includes a dynamic value function 532. The current time is supplied to the dynamic value function 532 by a clock 505 in the terminal 540. The dynamic value function 532 changes the dynamic value 522 once each time interval.”, Fig. 4; para [0074-0084]) changes based on communications received (“The current time is supplied to the dynamic value function 532 by a clock 505 in the terminal 540.”, Fig. 4; para [0003,0006,0039 ,0074-0084]).
Alternatively, Brainard discloses at least a portion of communicated information (Fig 2A; para [0050,0056]) changes based on communications received (determine the time step 202, Fig. 2A; para [0003,0006,0039,0050,0056]) elsewhere in the reference.  Specifically the time determining step is described thusly “In one embodiment, the dynamic value (T) is provided as the output of a time clock function. The time clock function provides the current time to the dynamic value function. The dynamic value function determines the appropriate dynamic value (T) in response to the data provided by the clock function. In one such embodiment, implemented in a device having a clock and a processor, the dynamic value (T) is generated by a clock that is a counter that is set to an initial value and is incremented every second. This clock counts the number of seconds since the initially configured time. Every sixty seconds the clock signals the dynamic value function, which reads the clock, increments the dynamic value (T), and stores the incremented dynamic value as the dynamic value (T) for that time interval.” (para [0042]).
Brainard discloses the claimed invention as cited above though does not explicitly disclose: a receiver for receiving a global positioning system signal (GPS), wherein said credit card number changes based on said GPS signal.
Lane discloses a receiver for receiving a global positioning system signal (GPS), wherein said transaction identifier changes based on said GPS signal (para [0024]).  Lane discloses that identification and security of a transaction are facilitated by a unique identifier which may include time information correlated with GPS location data.  This transaction identification would motivate an artisan, in light of Brainard, to provide GPS data as an input to the transaction authentication techniques detailed in cited portions above.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a receiver for receiving a GPS signal with a payment device as taught by Lane with the system as disclosed by Brainard.  The motivation would have been to provide additional security by reducing transaction errors and fraud of duplicate transaction identifiers as the time information links a proper use of a transaction device to only the instance in which the transaction device is used (para [0023-0024]).
Brainard discloses the claimed invention as cited above though does not explicitly disclose an electronic device operable to communicate information stored in said memory to a magnetic stripe reader.
Wallerstein discloses an electronic device (magnetic strip control 54 and inductor 56, Fig. 4) operable to communicate information stored in said memory (memory 42 and 44, Fig. 4) to a magnetic stripe reader (col. 5, ll. 11-col. 6, ll. 55).
While Brainard discloses use of magnetic stripes to communicate information ([0025],[0029]) and communication of information that is dynamic and stored in the processing system to a magnetic stripe reader, it is unclear if the embodiment having magnetically encoded and read information is intended to be used in conjunction with the embodiment of dynamically generating and storing authentication codes.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a dynamic magnetic stripe interface as taught by Wallerstein with the system as disclosed by Brainard.  The motivation would have been to provide authentication/transaction data to a conventional device ecosystem (i.e. magnetic stripes) ubiquitously utilized in point of sale environments (col. 5, ll. 11-col. 6, ll. 55).
Regarding claim 11, Brainard discloses a display (the user authentication device 120 includes a microprocessor with on-board memory, a power source, and a small LCD display; para [0025,0074]).
Regarding claim 12, Brainard discloses said payment device is a payment card (abstract).
Regarding claim 13, Brainard discloses a first display (the user authentication device 120 includes a microprocessor with on-board memory, a power source, and a small LCD display; para [0025,0074]).
It is old and well known in the field of endeavor to provide printed indicia on a transaction card.  Such indicia may be partially redundant, e.g. account identifiers such as names and numbers, as well as issuer logos and other security markings used to authenticate devices.
Wallerstein provides a display (display 16, Fig. 1) and a second display (indicia 12 and 14, Fig. 1).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second display as taught by Wallerstein with the system as disclosed by Brainard.  The motivation would have been to provide additional information, such as additional dynamic digits or static information.  Additional dynamic digits allow the transaction to encode more dynamic information than a single display digit.  
Regarding claim 14,Brainard discloses a security code (PIN; abstract), wherein said security code and said credit card number are operable to be utilized to complete a purchase transaction (abstract).
Regarding claim 15, Brainard discloses a random number generator ([0051]-[0061]
Regarding claim 16, Brainard discloses a clock (determine the time step 202, Fig. 2A; para [0003,0006,0050,0056]).
Regarding claim 18, Brainard discloses a display ([0025]), wherein said at least a portion of said credit card number is provided on said display (“the authentication code that results is displayed”; [0016]).

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Argument No. 1: No Misunderstanding
On pages 5-6 of the Remarks, Applicant argues “the change shown in the marked-up paragraph, above, cannot in any stretch of the imagination be considered a non-substantive clarification”.  Examiner maintains that there was no error in the previously presented phrasing “GPS time” as that phrasing was an appropriate paraphrasing of the evidence of the record.  As the phrase encompassed multiple embodiments, Applicant’s argument appeared to assume the phrasing was intended to convey a timing signal originating from a GPS satellite.  Accordingly, the phrasing was reworded to clarify that the phrasing was not intended to argue that specific specie of GPS time as provided in the evidence.  Examiner further maintains that the evidence stands for itself on the statutory grounds provided above, and previously presented. 
Examiner respectfully disagrees that a “new motivation to combine” was “made in the response to arguments section of the [previous] Office Action”.  The response to arguments section is a response to Applicant’s argument provided for the purpose of expediting prosecution.

Argument No. 2: Unaddressed Argument
On page 8 of the Response, Applicant argues “[t]ransaction identifiers need not change, and may never change, based on location”.  The rejection above does not seek to provide evidence, nor is there an argument provided in the Office Action, that transaction identifiers “need” to change based on location nor that transaction identifiers “change … based on location”.  The rejection above argues that a person having ordinary skill in the art would be motivated to modify the known prior art to provide the claimed receiver for the purposes of reducing errors and duplicative transaction errors.  In other words, the rejection does not argue that it would be obvious to modify the known prior art such that transaction identifiers need to change based on location – merely that there would be a motivation/benefit to doing so.
Applicant argues that the spatial locator value of Lane “is entirely irrelevant to securing transactions in Brainard” (Page 8).  Applicant points to Brainard [0035] and the use of historical GPS information.  From the Oxford English dictionary, “irrelevant” is understood to describe a quality of having no beaning on, being not connected with the matter at hand, and not closely related to the subjust or point at issue.  A person having ordinary skill in the art would understand the transaction identifiers in Lane, having a correlation between GPS location information and time information, as being relevant to Brainard’s invention according to the above understanding of relevance.  Examiner acknowledges the evidence in Brainard, pointed to by Applicant, as describing a use of historical location information by an algorithmic encoding calculation.  The rejection above does not rely upon Brainard in anticipation of the claim.  The rejection above does not evidence that Brainard alone provides the claimed receiver and does not rely on Brainard to evidence use of Lane’s correlated time and location information in the algorithmic calculation.  The rejection above evidences the obviousness of the claimed invention by combination of teachings and suggestions in the cited art.  The basis of the rejection is not that the inventors of Brainard would have, themselves, found it obvious to modify their own invention in view of that which is relied upon in Lane.  The basis of the rejection is that a person having ordinary skill in the art would have been motivated to modify Brainard in view of Lane to evidence the obviousness of the claimed invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Argument No. 3: New Motivation Unsupported by ANY Prior Art
On page 9 of the Response, Applicant argues that no reference discloses that location of a card within a time period reduces incidents of fraud.  Examiner has provided evidence of Lane stating “for locating the user of the device and the location of the device making the transaction to identify a source of the transaction” in the context of Lane’s discussion of the beneficial “unique transaction identifier”.  A person having ordinary skill in the art would understand identifying a source of the transaction as intrinsically improving trust in transaction information as further identification (e.g. time, date, location/source) reduces the likelihood that an inauthentic transaction is processed as authentic.  An inauthentic transaction would be understood, in light of that which is known in the art evidenced by Brainard and Lane, as information that does not describe an authentic transaction (e.g. time, date, location/source). Transaction fraud is understood to include species such as presenting inauthentic transactions as authentic.  The motivation to modify Brainard stems from preventing this duplicative type of fraud.
In response to arguments presented on page 10 of the Remarks, Examiner maintains that a person having ordinary skill in the art would understand the context of Lane’s use of the spatial locator as furthering the uniqueness of the transaction identifier in the cited portions.  Applicant provides hypothetical uses of spatial locator information in Lane – the rejection does not rely on any particular incorporation of the Lane spatial locator but rather relies on the teachings cited and context thereof. Applicant, for example, notes that Lane “has nothing to compare against in the manner Brainard compares time”.  Examiner notes the claim does not require this hypothetical comparison and the rejection does not rely on demonstrating a comparison would have been an obvious feature of the claimed invention.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited prior art generally applies to various transaction schemes relying on location and time information to secure transaction and increase assuredness of transaction authenticity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872